PER CURIAM.
This appeal is based on a medical malpractice action. Appellant challenges the trial court’s ruling that Section 768.56, Florida Statutes (1981) is constitutional. *898That statute provides for the award of attorney's fees to the prevailing party in medical malpractice actions. We affirm upon authority of Florida Medical Center, Inc. v. Von Stetina, 436 So.2d 1022 (Fla. 4th DCA 1983).
Appellant’s remaining issue was not properly preserved for appeal; thus appel-lee’s issue on cross-appeal need not be addressed.
AFFIRMED.
LETTS, HERSEY and WALDEN, JJ., concur.